EXHIBIT 10.2



FIRST AMENDMENT TO INTEREST PURCHASE AGREEMENT

         THIS FIRST AMENDMENT TO INTEREST PURCHASE AGREEMENT (this “Amendment”),
dated May 25, 2007, is by and among Lithotripters, Inc., a North Carolina
corporation (“Buyer”), HealthTronics, Inc., a Georgia corporation (“HTRN”), and
David Arsht, D.O. (“Arsht”), P. Kenneth Brownstein, M.D. (“Brownstein”), Larry
E. Goldstein, M.D. (“Goldstein”) and Michael Dernoga (“Dernoga”).


RECITALS

         A. Buyer, HTRN, Arsht, Brownstein, Goldstein and Dernoga are parties to
that certain Interest Purchase Agreement, dated February 13, 2007 (the “Purchase
Agreement”), pursuant to which, subject to the terms and conditions thereof,
Buyer has agreed to purchase all of the limited partner interests owned by
Arsht, Brownstein, Goldstein and Dernoga in Keystone Mobile Partners, L.P., a
Pennsylvania limited partnership.

         B. Pursuant to Section 12.8 of the Purchase Agreement, the parties
thereto may amend or modify the Purchase Agreement by an instrument in writing
signed by the parties thereto.

         C. Buyer, HTRN, Arsht, Brownstein, Goldstein and Dernoga desire to
amend the Purchase Agreement in certain respects, all in accordance with the
terms set forth in this Amendment.

         D. Capitalized terms used herein, unless otherwise defined herein,
shall have the meanings ascribed to them in the Purchase Agreement.


AGREEMENT

         NOW, THEREFORE, in consideration of the premises, the respective
representations, warranties, covenants and agreements contained in this
Amendment, and other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the Parties
agree as follows:

         1. The phrase “to be effective as of January 1, 2007 (the “Effective
Date”)” as set forth in the preamble of the Purchase Agreement is hereby
deleted.

         2. Section 5.3(b) of the Purchase Agreement is hereby amended and
restated in its entirety, as follows:

    “(c)        Partnership Allocations. Pursuant to Article 8 hereof, the
results of operations of the Partnership allocable to the Interests (i) for all
periods through the day before the Effective Date shall be for the account of
Sellers and (ii) for the period beginning on the Effective Date through the
Closing Date shall be for the account of Buyer. Notwithstanding the foregoing,
Buyer shall pay or shall cause the Partnership to distribute to Sellers an
amount equal to (i) any federal, state, and local tax liabilities of Sellers for
the period commencing on the Effective Date and ending on the day before the
Closing Date in respect of any net income, revenue or property of the
Partnership allocable to the Interests and Sellers for such period (“Seller
Partnership Straddle Taxes”), less any amounts distributed to Sellers in respect
of the Interests with respect to such period, and (ii) the 2007 net income of
the Partnership allocable to such Interests during the period from January 1,
2007 to the day before the Effective Date, less any amounts previously
distributed to Seller in respect of the Interests during 2007, which
distribution shall be treated by the parties as additional purchase price
hereunder, such distribution to be made on the date on which the Partnership
files its 2007 federal income tax return. All parties agree to file their
federal, state and local Tax Returns in a manner consistent with such
determination. The amount of Seller Partnership Straddle Taxes shall be
determined by Sellers by multiplying Sellers’ share of such Partnership income
for such period (determined using the Days Over Days Method) by the highest
marginal federal, state and local income tax rates paid by individual residents
of Pennsylvania.”


1




--------------------------------------------------------------------------------

         3. Article 8 of the Purchase Agreement is hereby amended and restated
in its entirety, as follows:

     “The consummation of the Transactions (the “Closing”) shall take place on
the second business day following the satisfaction or waiver of the closing
conditions set forth in Article 6 and Article 7 above (the “Closing Date”) at
the offices of Cozen O’Connor in Philadelphia, Pennsylvania, at 10:00 a.m.
(eastern standard time), or at such other date, time or place as the Parties may
agree. The Parties agree that the transactions pursuant to this Agreement shall
be deemed to have occurred as of the forty-fifth (45th) calendar day prior to
the Closing Date (the “Effective Date”). For illustrative purposes only, if the
Closing Date were May 16, 2007, then the Effective Date would be April 1, 2007.”


         4. Except as herein specifically provided otherwise, all terms and
conditions of the Purchase Agreement shall remain in full force and effect and
be unaffected hereby. In the event of a conflict between the terms of this
Amendment and the Purchase Agreement, this Amendment shall be controlling.

         5. This Amendment and the rights and duties hereunder shall be binding
upon and inure to the benefit of the parties hereto and the successors and
permitted assigns of each of the parties to this Amendment.

         6. If any provision of this Amendment or application thereof to anyone
or under any circumstances is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect any other
provision or application of this Amendment which can be given effect without the
invalid or unenforceable provision or application and shall not invalidate or
render unenforceable such provision or application in any other jurisdiction.

         7. This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original and all of which together shall constitute a
single instrument. No amendment, modification, waiver, replacement, termination
or cancellation of any provisions of this Amendment will be valid, unless the
same is in writing and signed by all Parties.


[SIGNATURE PAGES FOLLOW]

2




--------------------------------------------------------------------------------


SIGNATURE PAGES
TO
AMENDMENT

        IN WITNESS WHEREOF, the Parties have caused this Amendment to be
executed as of the date stated in the introductory paragraph of this Amendment.

                                                              

                                                              


                                                              
                                                              
                                                              



                                                              


                                                              
                                                              

                                                              
                                                               BUYER:

Lithotripters, Inc.


By: /s/ James S.B. Whittenburg______________________________
Name: James S.B. Whittenburg
Title: Vice President
Address: 1301 Capital of Texas Highway
                  Suite 200B
                 Austin, Texas 78746



HEALTHTRONICS, INC.



By: /s/ James S.B. Whittenburg______________________________
Name: James S.B. Whittenburg
Title: President-Urology Services
Address: 1301 Capital of Texas Highway
                  Suite 200B
                 Austin, Texas 78746













--------------------------------------------------------------------------------

                                                              

                                                              


                                                              
                                                              
                                                              



                                                              


                                                              
                                                              

                                                              
                                                               SELLERS:


By: /s/ David Arsht, D.O._______________________________________
Name:  David Arsht, D.O.
Address: 285 Highview Drive
                  Radnor, PA 19087





By: /s/ P Kenneth Brownstein, M.D.________________________________
Name:  P. Kenneth Brownstein, M.D.
Address: 645 N. Mt. Pleasant Rd
                  Philadelphia, PA 19119





By: /s/ Larry E. Goldstein, M.D.___________________________________
Name:   Larry E. Goldstein, M.D.
Address: 285 Highview Drive
                  Wynnewood, PA 19096




By: /s/ Michael Dernoga_________________________________________
Name:  Michael Dernoga
Address: 11 Liz Beth Lane
                  Berwyn, PA 19312





--------------------------------------------------------------------------------